DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Douglas on 06/09/2022.

The application has been amended as follows: 

1. (Currently Amended) A system for detecting a data router malfunction, comprising: one or more low-latency packet monitors, each associated with a data router that is configured to receive an input data stream and forward to a central repository an output data stream that is a copy of a selected subset of the input data stream, each of which is placed between its associated data router and the central repository along a network path, and each of which receives and forwards the output data stream to an analytics computing device; and the analytics computing device, storing electronic instructions that, when executed by a processor of the analytics computing device, cause the analytics computing device to: receive, from the one or more low-latency packet monitors, the forwarded output data stream over a series of time windows; feed data from the output data stream over the series of time windows into a long short-term memory (LSTM) neural network; using the LSTM neural network, determine a probability that the output data stream of a particular data router comprises a corruption of the input data stream due to software failure or hardware failure in the particular data router; and responsive to a determination that the probability exceeds a predetermined threshold, transmit an electronic message to the particular data router to cause a cessation of the output data stream corrupting the input data stream.

5. (Currently Amended) The system of Claim 1, wherein determining the probability that the output data stream comprises a corruption of the input data stream comprises determining that a statistically unlikely lack of variation exists in the output data stream given a predetermined expected variation in the output data stream.

11. (Currently Amended)  A computer-implemented method for detecting a data router malfunction, comprising: receiving, by a computing device, from a low-latency packet monitor, and over a series of time windows, a copy of an output data stream from a data router that is configured to receive an input data stream and forward a selected subset of the input data stream as its output data stream; inputting, by the computing device and into a long short-term memory (LSTM) neural network, data received from the copy of the output data stream over the series of time windows; determining, by the computing device, after each time window, and using the LSTM neural network, a probability that received data from  a present time window represents a corruption of the input data stream due to software failure or hardware failure in the data router; and responsive to determining that the probability exceeds a predetermined threshold, automatically transmitting an electronic message to the data router to modify output of the  data router and prevent output of data by the data router that is not an accurate copy of data from the input data stream.

18. (Currently Amended) The method of Claim 11, wherein transmitting the electronic message to modify the output of the data router comprises limiting a scope of data transmissions allowed by the data router.

19. (Currently Amended) The method of Claim 11, wherein transmitting the electronic message to modify the output of the data router comprises causing another data router to act on the selected subset of the input data stream instead.

20. (Currently Amended) The method of Claim 11, wherein transmitting the electronic message to modify the output of the data router comprises causing the data router to cease all outgoing transmissions.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record US 2019/0081959 A1 to Yadav et al. (hereinafter “Yadav”) discloses a method that includes detecting, using sensors, packets throughout a datacenter. The sensors can then send packet logs to various collectors which can then identify and summarize data flows in the datacenter. The collectors can then send flow logs to an analytics module which can identify the status of the datacenter and detect an attack. US 2006/0182034 A1 to Klinker et al. (hereinafter “Klinker”) discloses using proxy points for measuring different routes to a destination address space. Multiple paths to the desired destination address space are identified. Each path begins at a source and terminates at the destination address space. Proxy points are identified for each path and are associated with a point between the source and the destination address space. Measurements of the path performance from each source to the appropriate proxy point are compared to determine an optimum route. Yadav and Klinker do not explicitly disclose a system for detecting a data router malfunction, comprising: one or more low-latency packet monitors, each associated with a data router that is configured to receive an input data stream and forward to a central repository an output data stream that is a copy of a selected subset of the input data stream, each of which is placed between its associated data router and the central repository along a network path, and each of which receives and forwards the output data stream to an analytics computing device; and the analytics computing device, storing electronic instructions that, when executed by a processor of the analytics computing device, cause the analytics computing device to: receive, from the one or more low-latency packet monitors, the forwarded output data stream over a series of time windows; feed data from the output data stream over the series of time windows into a long short-term memory (LSTM) neural network; using the LSTM neural network, determine a probability that the output data stream of a particular data router comprises a corruption of the input data stream due to software failure or hardware failure in the particular data router; and responsive to a determination that the probability exceeds a predetermined threshold, transmit an electronic message to the particular data router to cause a cessation of the output data stream corrupting the input data stream.
Yadav and Klinker do not explicitly disclose a computer-implemented method for detecting a data router malfunction, comprising: receiving, by a computing device, from a low-latency packet monitor, and over a series of time windows, a copy of an output data stream from a data router that is configured to receive an input data stream and forward a selected subset of the input data stream as its output data stream; inputting, by the computing device and into a long short-term memory (LSTM) neural network, data received from the copy of the output data stream over the series of time windows; determining, by the computing device, after each time window, and using the LSTM neural network, a probability that received data from  a present time window represents a corruption of the input data stream due to software failure or hardware failure in the data router; and responsive to determining that the probability exceeds a predetermined threshold, automatically transmitting an electronic message to the data router to modify output of the data router and prevent output of data by the data router that is not an accurate copy of data from the input data stream. Accordingly claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/F.G./Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476